Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 1 of 25 Page ID #:310




  1   Walter M. Yoka, Bar #94536
  2   wyoka@yokasmith.com
      David T. McCann, Bar #115971
  3   dtmccann@yokasmith.com
  4   Alice Chen Smith, Bar #251654
      asmith@yokasmith.com
  5   R. Bryan Martin, Bar #221684
  6   bmartin@yokasmith.com
      Davida M. Frieman, Bar #232096
  7
      dfrieman@yokasmith.com
  8   YOKA & SMITH, LLP
  9
      445 South Figueroa St., 38th Floor
      Los Angeles, California 90071
 10   Phone: (213) 427-2300
 11   Fax: (213) 427-2330
      Attorneys for Defendants/Cross-Claimants, NUTRIBULLET, LLC and CAPITAL
 12
      BRANDS, LLC
 13
 14                         UNITED STATES DISTRICT COURT
 15
                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 16
      ANDREW LEAHY, an individual             )   Case No.: 2:19-cv-07376-DDP-SS
 17                                           )
 18                    Plaintiffs,            )   District Judge: Hon. Dean D. Pregerson
                                              )   Magistrate: Hon. Suzanne H. Segal
 19
           vs.                                )
 20                                           )   NUTRIBULLET, LLC AND CAPITAL
 21
      NUTRIBULLET, L.L.C., a California       )   BRANDS, LLC’S CROSS-CLAIM
      Limited Liability Company; CAPITAL      )   AGAINST JAZZER SHACK, LLC
 22   BRANDS, L.L.C., a California Limited    )   AND DOES 1 THROUGH 50,
 23   Liability Company; HOMELAND             )   INCLUSIVE FOR:
      HOUSEWARES, L.L.C., a California        )   1) EQUITABLE INDEMNITY
 24   Limited Liability Company; CALL TO      )   2) DECLARATORY RELIEF
 25   ACTION, L.L.C., a California Limited    )   3) PATENT INFRINGEMENT
      Liability Company; NUTRILIVING,         )   4) TRADEMARK INFRINGEMENT
 26
      L.L.C., AMAZON.COM SERVICES,            )   5) UNFAIR COMPETITION
 27   INC., a Delaware corporation, JAZZER    )   6) FALSE DESIGNATION OF ORIGIN
      SHACK, L.L.C., a New Jersey Limited     )   7) FEDERAL UNFAIR
 28
      Liability Company, and Does 1 through   )   COMPETITION AND TRADEMARK
                                          1
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 2 of 25 Page ID #:311




  1   10, inclusive,                      )         INFRINGEMENT
                                          )         8) UNFAIR BUSINESS PRACTICES
  2                     Defendants.       )         9) COPYRIGHT INFRINGEMENT
  3   _________________________________ )
      NUTRIBULLET, LLC; CAPITAL           )         [Fed. R. Civ. P. 13(g)]
  4
      BRANDS, LLC’S                       )
  5                                       )         [JURY TRIAL DEMANDED]
                        Cross-Claimants,  )
  6   vs.                                 )         Complaint Filed: August 26, 2019
  7                                       )         First Amended Complaint Filed:
      JAZZER SHACK, LLC                   )         September 11, 2019
  8
      and Does 1 through 50, inclusive    )         Trial Date: TBD
  9                                       )
                        Cross-Defendants, )
 10
                                          )
 11                                       )
 12
 13              COMES NOW, Defendants, Cross-Claimants NUTRIBULLET, LLC,
 14   CAPITAL BRANDS, LLC, (collectively “Cross-Claimants”), for their Cross-claim
 15   against Cross-Defendant JAZZER SHACK, LLC (“Cross-Defendant”) for
 16   Indemnification, Declaratory Relief, Patent Infringement, Unfair Competition,
 17   Trademark Dilution, Violations of the Lanham Act, Copyright Infringement and Unfair
 18   Business Practices as follows:
 19                                        INTRODUCTION
 20              1.    This action seeks damages for Indemnification, Declaratory Relief,
 21   Patent Infringement, Unfair Competition, Trademark Dilution, Violations of the
 22   Lanham Act, Copyright Infringement and Unfair Business Practices relating to the sale
 23   of counterfeit NutriBullet blenders and the injuries Plaintiff alleges he suffered as a
 24   result of the use of a counterfeit blender.
 25              2.    The NutriBullet Product lines are a novel invention conceived in
 26   California and marketed internationally. When the NutriBullet was released it was well
 27   received by the consuming public and had significant sales.
 28   ///
                                              2
            NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                          SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 3 of 25 Page ID #:312




  1            3.       The NutriBullet Product line has had commercial success both in the
  2   United States and internationally. Cross-Claimants acquired patents and trademarks to
  3   protect the valuable intellectual property associated with their products.
  4                                JURISDICTION AND VENUE
  5            4.       As alleged in the operative complaint, this Court has jurisdiction over
  6   Plaintiff Andrew Leahy’s (“Plaintiff”) claims because they include an amount in
  7   controversy exceeding the $75,000 minimal jurisdictional requirement, exclusive of
  8   costs and attorney’s fees pursuant to 28 U.S.C. §1332(a)(2).
  9            5.       The claims asserted in this Cross-Claim, which are asserted under
 10   California and Federal law, arise out of the same facts and circumstances as those of
 11   Plaintiff’s FAC, so the Court may exercise supplemental jurisdiction over them under
 12   28 U.S.C. § 1367(a).
 13            6.       This Court has jurisdiction over Cross-Claimants’ Patent Act and
 14   Lanham Act claims. This Court has pendent jurisdiction on all state law claims.
 15            7.       Plaintiff sued all Defendants named in this Cross-Claim in his First
 16   Amended Complaint, Docket No. 26 (“FAC”), a copy of which is attached as Exhibit
 17   “A”.    This Cross-Claim is brought properly pursuant to Federal Rules of Civil
 18   Procedure Rule 13(g), which provides that a defendant may state as a cross-claim any
 19   claim against a co-party if the claim arises out of the transaction or occurrence that is
 20   the subject matter of the original action, including a claim that the co-party is or may be
 21   liable to the cross-claimants for all or part of a claim asserted in the action against the
 22   cross-claimant.
 23            8.       Venue is proper under 42 U.S.C. § 1391(b)(1) because Cross-Claimants
 24   are residents and have their primary place of business in the State of California, in
 25   which this district is located.
 26            9.       Venue is proper under 42 U.S.C. § 1391(b)(1) because Cross-Defendant
 27   is a New Jersey Limited Liability Company pursuant to the laws of the State of New
 28   Jersey and has its principal place of business located in the State of New Jersey.
                                          3
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 4 of 25 Page ID #:313




  1                                           PARTIES
  2            10.    At all relevant times, NutriBullet, LLC is a California Limited Liability
  3   Corporation with its principal place of business in Los Angeles, California.
  4            11.    At all relevant times, Capital Brands, LLC is a California Limited
  5   Liability Company, with its principal place of business in Los Angeles, California.
  6            12.    At all relevant times, Defendant and Cross-Defendant Jazzer Shack,
  7   LLC is a New Jersey Limited Liability Company, with its principal place of business in
  8   Lakewood, New Jersey. Jazzer Shack, LLC is engaged in the business of distributing,
  9   offering to sell, and selling products such as counterfeit NutriBullet products.
 10            13.    The true names and capacities, whether individual, corporate, associate
 11   or otherwise, of Jazzer Shack, LLC named herein as DOES 1 through 50, inclusive, are
 12   unknown to Cross-Claimants, who therefore sue said Cross-Defendants by such
 13   fictitious names. Cross-Claimants will seek leave of Court to amend this Cross-Claim
 14   to show their true names and capacities when the same have been ascertained.
 15            14.    The corporate officers and directors of Jazzer Shack, LLC directed and
 16   controlled the infringing activity of importation of counterfeit products.         Cross-
 17   Claimants will seek amendment of this Cross-Claim to include the corporate officers
 18   and directors of Jazzer Shack, LLC as parties who are personally liable for this
 19   infringing activity.
 20                                 FACTUAL ALLEGATIONS
 21               Cross-Claimants and their Well-Known Brands and Products
 22            15.    In the FAC, Plaintiff alleges, among other things, that the action arises
 23   from Plaintiff’s use of a defective NutriBullet 600 blender (“Subject Blender”) resulting
 24   in serious bodily injuries.
 25            16.    Cross-Claimant NutriBullet is in the business of placing genuine nutrient
 26   extractors marketed under the NutriBullet® brand name into the stream of commerce.
 27
 28

                                          4
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 5 of 25 Page ID #:314




  1            17.       Capital Brands is in the business of promoting, distributing and selling
  2   genuine NutriBullet® brand nutrient extractors, including the NutriBullet 600. Cross-
  3   Claimants’ products and marks have achieved great success since their introduction.
  4            18.       Cross-Claimants’ products have earned a reputation for innovation,
  5   quality and performance. Cross-Claimants have spent substantial time, money and
  6   effort in developing consumer recognition and awareness of Cross-Claimants’ marks
  7   and products. Cross-Claimants have spent an enormous amount of money on print,
  8   Internet, and television advertising in order to inform consumers of the benefits of
  9   NutriBullet® branded products and services.
 10            19.       Through the extensive use of Cross-Claimants’ marks, Cross-Claimants
 11   have built up and developed significant goodwill in their entire product line. A wide
 12   array of catalogues, newspapers, magazines and television networks have included
 13   Cross-Claimants’ products’ advertising, which are immediately identified by Cross-
 14   Claimants’ marks.
 15            20.       As a result of Cross-Claimants’ efforts, the quality of Cross-Claimants’
 16   products, the high degree of promotion and the quality and popularity of Cross-
 17   Claimants’ products, Cross-Claimants’ trademarks have been prominently placed in the
 18   minds of the public. Consumers, purchasers and the members of the public have
 19   become familiar with Cross-Claimants’ intellectual property and products and have
 20   come to recognize Cross-Claimants’ marks and products and associate them exclusively
 21   with Cross-Claimants.        Cross-Claimants have acquired a valuable reputation and
 22   goodwill among the public as a result of such association in the United States and
 23   internationally.
 24                             Cross-Claimants’ Intellectual Property
 25            21.       While Cross-Claimants have gained significant common law trademark
 26   and other rights in their branded products and services through their use, advertising
 27   and promotion, Cross-Claimants have also protected their valuable rights by filing for
 28   and obtaining numerous federal intellectual property registrations.         This includes
                                          5
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 6 of 25 Page ID #:315




  1   registrations for the following non-exhaustive list of Cross-Claimants’ registered
  2   intellectual property that was violated in this case:
  3                   a. “BULLET” no. 4768521;
  4                   b. “NUTRIBULLET” no. 4889548;
  5                   c. “NUTRI BULLET” no. 4161917;
  6                   d. “NUTRI BULLET” (logo) no. 4316614;
  7                   e. “BLENDER BASE” (trade dress) no. 4416702;
  8                   f. “MAGIC BULLET” no. 2947492;
  9                   g. “MAGIC BULLET” (logo) no. 2947494;
 10                   h. Design    Patents    nos:   “D532,255”;    “D500,633”;   “D517,862”;
 11                      “D501,759”; “D554,427”; “D586,620”; “D737,629”; and
 12                   i. Copyright nos: “VA-1-826-296”; “TX-7-557-487”; “TX-8-015-349”;
 13                      and “TX-7-949-842”.
 14            22.    Cross-Claimants have never authorized or consented to Cross-
 15   Defendants’ use of Cross-Claimants’ intellectual property, or any confusingly similar
 16   marks.    Also, Cross-Claimants have never authorized Cross-Defendants to copy,
 17   manufacture, import, market, sell, or distribute any of Cross-Claimants’ products.
 18             Cross-Defendants’ Wrongful Conduct and The Underlying Action
 19            23.    In light of the success of Cross-Claimants and their products, as well as
 20   the reputation they have gained, Cross-Claimants and their products have become
 21   targets for unscrupulous individuals and entities who wish to take a “free ride” on their
 22   goodwill, reputation and fame. Cross-Claimants have spent considerable effort and
 23   resources to build up their products, marks and reputation.
 24            24.    A large number of these individuals and entities deal in pirated and
 25   counterfeit products featuring Cross-Claimants’ intellectual property. Their actions
 26   vary and include manufacturing, copying, exporting, importing, advertising, promoting,
 27   offering for sale, selling, and distributing, often dangerous, counterfeit and otherwise
 28   unauthorized products.
                                          6
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 7 of 25 Page ID #:316




  1             25.   Cross-Claimants are informed and believe that Cross-Defendants have
  2   individually and collectively purchased, imported, acquired, offered for sale, sold,
  3   and/or otherwise dealt in counterfeit NutriBullet® products and accessories that
  4   infringe upon Cross-Claimants’ intellectual property rights. The packaging, user guide
  5   and recipe books included with the counterfeit products are verbatim copies of Cross-
  6   Claimants’ copyrighted material.
  7             26.   Plaintiff alleges he received the Subject Blender (also referenced herein
  8   as the “Counterfeit Product”) as a gift from a friend who purchased the Subject Blender
  9   on June 29, 2016, on Amazon.com.
 10             27.   Plaintiff alleges the Subject Blender was purchased under order number
 11   109-706580-7511449 from Defendant and Cross-Defendant Jazzer Shack, a third-party
 12   seller who used Amazon.com’s marketplace to distribute various products to potential
 13   buyers.
 14             28.   Third-party vendors will provide Amazon with a description of the
 15   product they are selling, including its brand, model, dimensions, and weight. Pursuant
 16   to the Agreement, the vendor must also provide Amazon with digital images of the
 17   product, as well as any other information Amazon reasonably requests.
 18             29.   Amazon formats the product’s listing on its website. Amazon retains the
 19   right to determine the content, appearance, design, functionality, and all other aspects of
 20   the services it provides, including by redesigning, modifying, removing, or restricting
 21   access to any of them. The Agreement provides Amazon a royalty-free, non-exclusive,
 22   worldwide, perpetual, irrevocable right and license to commercially or non-
 23   commercially exploit in any manner, the information provided by third-party vendors.
 24             30.   Third-party vendors can choose which, if any, of Amazon’s other
 25   services it will use in conjunction with listing its product on Amazon’s website. Third-
 26   party vendors may use Amazon’s fulfillment services, in which Amazon takes physical
 27   possession of third-party vendors’ products and ships those products to consumers.
 28   Cross-Defendant Jazzer Shack utilized this fulfillment service.
                                          7
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 8 of 25 Page ID #:317




  1            31.     Third-party vendors are prohibited from offering inferior customer
  2   service or providing lower quality information about products than in other sales
  3   channels. Third-party vendors must communicate with customers regarding their orders
  4   through the Amazon platform.
  5            32.     Cross-Defendants have registered, maintained, and are responsible for
  6   the third-party registration listed on Amazon’s Marketplace as Jazzer Shack. Jazzer
  7   Shack used the Marketplace to advertise, offer for sale, sell and distribute counterfeit
  8   products featuring Cross-Claimants’ Trademarks and Products, specifically including,
  9   but not limited to, the NutriBullet 600, as well as Cross-Claimants’ corresponding
 10   logos, to consumers.
 11            33.     This Marketplace has expressly targeted foreseeable purchasers in the
 12   State of California and shipped product from outside the state, to consumers within
 13   California. But for Cross-Defendants’ advertising, soliciting, and selling of counterfeit
 14   products featuring Cross-Claimants’ intellectual property, Plaintiff would not have been
 15   able to purchase the Subject Blender.
 16            34.     Cross-Defendants’ online commercial transactions are accomplished
 17   through the payment processing services located at Amazon.com, which is provided by
 18   Amazon. Using the Amazon Marketplace, purchasers of products can transfer funds to
 19   sellers, electronically and online.
 20            35.     On December 31, 2017, Plaintiff alleges he was using the Subject
 21   Blender to prepare a leek puree consisting of vegetable broth, leeks, and potatoes.
 22   Plaintiff blended the ingredients for about less than thirty (30) seconds. Plaintiff further
 23   alleges that as the Subject Blender ran, the friction and resulting heat from the rapidly
 24   spinning blades caused the pressure in the canister to build up. As Plaintiff blended, he
 25   alleges the Subject Blender separated and the now scalding contents erupted causing
 26   injuries to Plaintiff.
 27            36.     Plaintiff alleges the Subject Blender contained product defects in its
 28   design including defective plastic materials in the canister.
                                          8
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 9 of 25 Page ID #:318




  1           37.    Photographs of the Subject Blender were inspected to determine its
  2   authenticity. Investigators determined it was a counterfeit unit that was not produced or
  3   sold by Cross-Claimants. The Subject Blender, “Model HP1409” does not exist in
  4   Cross-Claimants’ product line. The Subject Blender does not have two engravings with
  5   manufacturing and model information around the perimeter that Cross-Claimants’
  6   authentic products have. The Subject Blender’s warning label does not provide the
  7   correct warning that Cross-Claimants’ authentic products have. The Subject Blender’s
  8   blade assembly was made with the wrong plastic relative to Cross-Claimants’ authentic
  9   products. The Subject Blender’s metal center gear has a smaller diameter than Cross-
 10   Claimants’ authentic product.      The Subject Blender does not have any factory
 11   engravings present. The Subject Blender blade heights do not match those of Cross-
 12   Claimants’ products. The bottom of the Subject Blender is distinguishable from Cross-
 13   Claimant’s authentic products. The Counterfeit Product has a serial number similar to
 14   those used by Cross-Claimants.
 15           38.    By this sale and others, Cross-Defendants violated and continue to
 16   violate Cross-Claimants’ exclusive intellectual property rights.       Cross-Claimants’
 17   creation, and use of the marks began long before Cross-Defendants’ improper adoption
 18   and use of the intellectual property, and after Cross-Claimants obtained the intellectual
 19   property registrations alleged above, and after Cross-Claimants’ marks became famous.
 20   Cross-Defendants had knowledge of Cross-Claimants’ ownership of the intellectual
 21   property, and of the fame in such property, prior to the actions alleged herein, and
 22   adopted them in bad faith and with intent to cause confusion, tarnish, counterfeit and
 23   dilute Cross-Claimants’ marks and products.         Neither Cross-Claimants nor any
 24   authorized agents have consented to Cross-Defendants’ use of Cross-Claimants’
 25   intellectual property in the manner complained of herein.
 26           39.    Cross-Defendants committed these acts with the intent to dilute Cross-
 27   Claimants’ marks, to cause confusion and mistake, and to deceive the consuming public
 28   and the public at large as to the source, sponsorship and/or affiliation of Cross-
                                          9
        NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                      SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 10 of 25 Page ID #:319




   1   Defendants, and/or Cross-Defendants’ counterfeit and unauthorized goods. By their
   2   wrongful conduct, Cross-Defendants have traded upon and diminished Cross-
   3   Claimants’ goodwill and reputation.
   4              40.   The Counterfeit Products sold by Cross-Defendants appear to be
   5   designed to look identical to genuine NutriBullet® products.
   6              41.   The Subject Blender was stamped with the trademarked NutriBullet®
   7   logo and is the same shape and size as a genuine NutriBullet 600 product. The
   8   Counterfeit Product also has similar coloring.
   9              42.   Cross-Defendants’ Counterfeit Products misappropriate the NutriBullet
  10   Trademarks, Copyrights and Patents.
  11              43.   By introducing and selling counterfeit NutriBullet® branded products,
  12   Cross-Defendants consciously and knowingly disregarded the safety of its consumers
  13   and yet collected profits from the sale of the Counterfeit Products. Cross-Defendants
  14   purchased and distributed counterfeit products knowingly or in conscious disregard for
  15   the safety of its’ consumers and in violation of Cross-Claimant’s trademarks and
  16   patents.
  17              44.   In committing these acts, Cross-Defendants have, among other things,
  18   willfully and in bad faith committed the following acts, all of which have and will
  19   continue to cause irreparable harm to Cross-Claimants: (i) infringed, tarnished, diluted
  20   Cross-Claimants’ rights in Cross-Claimants’ Trademarks and Patents; (ii) applied
  21   counterfeit marks; (iii) misled the public into believing there is an association or
  22   connection between Cross-Defendants and Cross-Claimants and/or the products
  23   advertised and sold by Cross-Defendants and Cross-Plaintiffs; (iv) used false
  24   designations of origin on or in connection with its goods and services; (v) engaged in
  25   unfair competition; (vi) committed the act of counterfeiting; and (vii) unfairly profited
  26   from such improper activity. Unless enjoined, Cross-Defendants will continue to cause
  27   irreparable harm to Cross-Claimants.
  28

                                           10
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 11 of 25 Page ID #:320




   1            45.    Cross-Claimants are informed and believe and thereon allege that each
   2   of such fictitiously named Cross-Defendants is responsible in some manner for the
   3   action and/or omissions described herein and that Cross-Claimants’ losses as described
   4   herein were proximately caused by the acts and/or omissions of Cross-Defendants, and
   5   each of them.
   6            46.    On or about September 12, 2019, Plaintiff filed his FAC in United States
   7   District Court for the Central District of California against Cross-Claimants and others
   8   for causes of action including: negligence (first cause of action); strict liability – failure
   9   to warn (second cause of action); strict liability – manufacturing defect (third cause of
  10   action); strict liability – design defect (fourth cause of action); breach of implied
  11   warranty of merchantability (fifth cause of action); and unfair competition in violation
  12   of California Business & Professional Code Section 17200, et seq. (sixth cause of
  13   action.) Plaintiff claims that he was physically injured as a result of using the Subject
  14   Blender. Plaintiff seeks damages for lost wages; loss of future earnings; reimbursement
  15   of medical and other related bills; future medical bills; loss of household services;
  16   general damages; punitive and exemplary damages; an order requiring Cross-Claimants
  17   to provide notice of inherent dangers to their products; costs and attorneys’ fees; special
  18   damages; and any further relief the Court deems just and proper.
  19                                FIRST CLAIM FOR RELIEF
  20                    (Equitable Indemnity Against All Cross-Defendants)
  21            47.    Cross-Claimants incorporate and reallege paragraphs 1 through 46 of
  22   this Cross-Claim as though fully set forth herein.
  23            48.    Plaintiff alleges in his FAC that, due to the defects contained within the
  24   Subject Blender, Plaintiff suffered physical injuries, and was otherwise damaged.
  25            49.    As set forth in their Answer to the FAC, Cross-Claimants denied and
  26   still deny they produced and distributed the Subject Blender, and further deny they are
  27   responsible or liable for any costs and damages, or that they are in any way subject to
  28   any of the relief requested in the FAC.
                                           11
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 12 of 25 Page ID #:321




   1             50.   However, should Cross-Claimants be found liable for any injury and/or
   2   damages arising from the allegations in the FAC, Cross-Defendants are at fault, fully or
   3   in part, for any such injury and/or damages as distributors of the Subject Blender under
   4   the doctrine of equitable indemnity.
   5             51.   By reasons of the above, Cross-Defendants are partially or fully
   6   responsible for any and all claims, losses, damages, attorney’s fees, or costs that the
   7   Cross-Claimants may be required to pay as a result of the facts and circumstances raised
   8   in the FAC under said California and Federal law claims, and the Cross-Claimants are
   9   entitled to equitable indemnification in full or in part from Cross-Defendants for any
  10   and all claims, losses, damages, attorney’s fees, or costs that the Cross-Claimants are
  11   required to pay as a result of the facts and circumstances alleged in the FAC.
  12                              SECOND CLAIM FOR RELIEF
  13    (For Declaratory Relief Under 28 U.S.C. § 2201 and Cal. Code Civ. Proc. § 1060
  14                               Against All Cross-Defendants)
  15             52.   Cross-Claimants incorporate and reallege paragraphs 1 through 52 of
  16   this Cross-Claim as though fully set forth herein.
  17             53.   An actual controversy exists between the Cross-Claimants and the
  18   Cross-Defendants in that Cross-Claimants contend that, if they are required to pay any
  19   claims, losses, damages, attorney’s fees, or costs as a result of the facts and
  20   circumstances alleged in the FAC as to Plaintiff’s claims, each of the Cross-Defendants
  21   are aiders and abettors, intentional joint tortfeasors and co-conspirators as to Cross-
  22   Claimants alleged wrongdoing, and must indemnify the Cross-Claimants for any such
  23   amounts, in whole or in part, under the doctrine of equitable indemnity as to said
  24   claims.
  25             54.   Without a judicial declaration setting forth the parties’ respective rights
  26   and obligations concerning these obligations and legal duties, a multiplicity of actions
  27   may result. Therefore, Cross-Claimants request a determination of the obligations of
  28   each of the Cross-Defendants, and each of them, to equitably indemnify the Cross-
                                           12
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 13 of 25 Page ID #:322




   1   Claimants for any and all claims, losses, damages, attorney’s fees, or costs that they are
   2   required to pay as a result of the facts and circumstances raised by Plaintiff in his FAC.
   3                               THIRD CLAIM FOR RELIEF
   4     (Patent Infringement Under 35 U.S.C. §§ 271, 283, 284, 285, 289, et seq. Against
   5                                    All Cross-Defendants)
   6              55.   Cross-Claimants incorporate and reallege paragraphs 1 through 54 of
   7   this Cross-Claim as though fully set forth herein.
   8              56.   Cross-Claimants are the owner of the U.S. Design Patents nos.
   9   D532,255; D500,633; D517,862; D501,759; D554,427; D586,620; and D737,629 (the
  10   “Patents”).
  11              57.   Cross-Defendants have imported, offered to sell, sold, distributed, and
  12   caused to be manufactured counterfeit products that infringe at least one claim of the
  13   Patents.
  14              58.   In particular, Cross-Defendants advertised, sold and distributed a
  15   counterfeit NutriBullet 600 to Plaintiff as identified in the underlying FAC.
  16              59.   Cross-Defendants committed the patent infringement with full
  17   knowledge of the existence of these patents.
  18              60.   Cross-Claimants are informed and believe, and thereon allege, that
  19   Cross-Defendants have derived and received, and will continue to derive and receive
  20   gains, profits and advantages from the aforesaid acts of infringement in an amount that
  21   is not presently known to Cross-Claimants. Due to the aforesaid infringing acts, Cross-
  22   Claimants have been damaged and are entitled to monetary relief in an amount to be
  23   determined at trial.
  24              61.   Due to the above-described infringing acts, Cross-Claimants have
  25   suffered and continue to suffer great and irreparable injury, for which Cross-Claimants
  26   have no adequate remedy at law.
  27   ////
  28   ////
                                            13
          NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                        SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 14 of 25 Page ID #:323




   1                             FOURTH CLAIM FOR RELIEF
   2   (Trademark Counterfeiting and Infringement Under 15 U.S.C. §1114 Against All
   3                                      Cross-Defendants)
   4            62.   Cross-Claimants incorporate and reallege paragraphs 1 through 61 of
   5   this Cross-Claim as though fully set forth herein.
   6            63.   The use of the Cross-Claimants’ Trademarks and Trade Dress by Cross-
   7   Defendants on the Counterfeit Products, which Cross-Defendants developed,
   8   distributed, offered for sale and sold, tends to and is more than likely to confuse and
   9   deceive consumers into believing that the counterfeit products are genuine. In fact, the
  10   purported products supplied by Cross-Defendant are not genuine products and bear
  11   counterfeit and infringing subpar copies of Cross-Claimants’ Trademarks.
  12            64.   Cross-Defendants’ acts have been committed without Cross-Claimants’
  13   consent. Cross-Defendants’ acts are likely to cause confusion and mistake in the
  14   purchasing publics’ minds and falsely create the impression that the counterfeit
  15   products sold by Cross-Defendants are manufactured, distributed, warranted,
  16   authorized, sponsored, or approved by Cross-Claimants when, in fact, they are not.
  17            65.   Cross-Claimants have suffered damages in the form of increased costs,
  18   reduced revenue, damage to reputation and this action, and will continue to do so as
  19   Cross-Defendants continue their infringing and counterfeiting activities.
  20            66.   As a proximate result of its wrongful conduct, Cross-Defendants have
  21   been unjustly enriched as alleged above. Cross-Claimants demand and are entitled to
  22   an accounting from Cross-Defendants, including all information necessary to permit
  23   Cross-Claimants to determine the gains, profits and advantages that Cross-Defendants
  24   have obtained by reason of their wrongful conduct described herein.
  25            67.   Cross-Claimants have no adequate remedy at law. Monetary
  26   compensation will not provide adequate relief. Cross-Defendants’ acts and omissions
  27   will engender the need for a multiplicity of judicial proceedings and will cause damages
  28   to Cross-Claimants that are difficult, if not impossible, to measure. Unless Cross-
                                           14
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 15 of 25 Page ID #:324




   1   Defendants are preliminarily and permanently enjoined from committing the unlawful
   2   acts alleged, including infringing Cross-Claimants’ Trademarks and other intellectual
   3   property, Cross-Claimants will continue to suffer irreparable harm. Injunctive relief is
   4   therefore appropriate pursuant to 15 U.S.C. § 1116 to prevent Cross-Defendants from
   5   engaging in any further violations of 15 U.S.C. § 1114.
   6            68.   Cross-Defendants’ activities complained of herein constitute willful and
   7   intentional counterfeiting infringement of Counter-Claimants’ Trademarks in violation
   8   of the Lanham Act, including, but not limited to, 15 U.S.C. § 1114. Cross-Defendants’
   9   willful counterfeiting and infringement is evidenced by the Subject Blender’s similar
  10   appearance. Cross-Defendants’ activities are in total disregard of Cross-Claimants’
  11   rights. As a result, Cross-Claimants are further entitled to damages and remedies as
  12   provided by 15 U.S.C. §§ 1116 and 1117.
  13                               FIFTH CLAIM FOR RELIEF
  14       (Trademark Infringement and Unfair Competition Under 15 U.S.C. § 1125
  15                               Against All Cross-Defendants)
  16            69.   Cross-Claimants incorporate and reallege paragraphs 1 through 68 of
  17   this Cross-Claim as though fully set forth herein.
  18            70.   The NutriBullet® Trade Dress and unregistered trademarks have
  19   acquired secondary meaning and are uniquely associated with Cross-Claimants in the
  20   minds of consumers.
  21            71.   Cross-Defendants’ use of trade dress elements identical to those used in
  22   the NutriBullet® Trade Dress for packaging the counterfeit products infringes on the
  23   NutriBullet® Trade Dress by confusing and deceiving consumers as to the source or
  24   sponsorship of the counterfeit products. Cross-Defendants’ use of names and marks
  25   that are identical to NutriBullet’s registered and unregistered trademarks infringes those
  26   marks by confusing and deceiving consumers as to the source or sponsorship of the
  27   counterfeit products. Cross-Defendants’ conduct constitutes trademark infringement
  28   and unfair competition in violation of 15 U.S.C. § 1125(a).
                                           15
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 16 of 25 Page ID #:325




   1            72.   Cross-Defendants’ acts have caused and will continue to cause injuries
   2   to Cross-Claimants’ businesses, reputation, goodwill and property.
   3            73.   Cross-Claimants have suffered damages in the form of increased costs,
   4   damage to reputation, and reduced revenue.
   5            74.   Cross-Defendants have been unjustly enriched as a proximate result of
   6   their wrongful conduct. Cross-Claimants are entitled to an accounting from Cross-
   7   Defendants, including all information necessary to permit Cross-Claimants to determine
   8   the gains, profits and advantages that Cross-Defendants have obtained by reason of their
   9   wrongful conduct described herein.
  10            75.   Cross-Defendants are engaging in the conduct described herein,
  11   knowingly, intentionally and willfully intended to trade on Cross-Claimants’ reputation
  12   and goodwill, NutriBullet’s unregistered trademarks, NutriBullet’s Trade Dress and
  13   NutriBullet’s products, and to cause Cross-Claimants’ damages. As such, this is an
  14   exceptional case within the meaning of 15 U.S.C. § 1117(a) and damages should be
  15   trebled and attorneys’ fees awarded.
  16                               SIXTH CLAIM FOR RELIEF
  17       (False Designation of Origin and False Representation (15 U.S.C. § 1125(a))
  18                               Against All Cross-Defendants)
  19            76.   Cross-Claimants incorporate and reallege paragraphs 1 through 75 of
  20   this Cross-Claim as though fully set forth herein.
  21            77.   As alleged herein, Cross-Defendants’ conduct constitutes a false
  22   designation of origin and a false representation that the counterfeit products are
  23   sponsored by, associated with and or produced by Cross-Claimants.
  24            78.   Cross-Claimants have suffered increased costs, reduced revenue, and
  25   other unknown damages as a result of Cross-Defendants’ conduct.
  26            79.   Cross-Defendants have been unjustly enriched as a proximate result of
  27   their wrongful conduct alleged above. Cross-Claimants demand and are entitled to an
  28   accounting from Cross-Defendants, including all information necessary to permit
                                           16
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 17 of 25 Page ID #:326




   1   Cross-Claimants to determine the gains, profits and advantages that Cross-Defendants
   2   have obtained by reason of their wrongful conduct described herein.
   3              80.   Cross-Claimants have no adequate remedy at law. Monetary
   4   compensation will not afford Cross-Claimant adequate relief. Cross-Defendants’ acts
   5   and omissions will engender the need for a multiplicity of judicial proceedings and will
   6   cause damages to Cross-Claimants that are difficult, if not impossible, to measure.
   7   Unless Cross-Defendants are preliminarily and permanently enjoined from committing
   8   the unlawful acts alleged, including the false designation of origin and false
   9   representation, Cross-Claimants will continue to suffer irreparable harm. Injunctive
  10   relief is appropriate pursuant to 15 U.S.C. § 1116 to prevent Cross-Defendants from
  11   engaging in any further violations of 15 U.S.C. § 1125(a).
  12              81.   Cross-Defendants’ activities constitute willful and intentional trademark
  13   infringement in violation of the Lanham Act, including, but not limited to, 15 U.S.C. §
  14   1125(a).     Cross-Defendants’ willfulness is evidenced by the counterfeit products’
  15   similar appearances, false designations of origin and false representations.       Cross-
  16   Defendants activities are in total disregard to Cross-Claimants’ rights. Cross-Claimants
  17   are entitled to damages as provided by 15 U.S.C. §§ 1116 and 1117.
  18                              SEVENTH CLAIM FOR RELIEF
  19     (Common Law Trademark Infringement and Unfair Competition Against All
  20                                      Cross-Defendants)
  21              82.   Cross-Claimants incorporate and reallege paragraphs 1 through 81 of
  22   this Cross-Claim as though fully set forth herein.
  23              83.   Cross-Defendants used unfair trade practices to develop, manufacture
  24   and sell counterfeit products in competition with Cross-Claimants.
  25              84.   This common law unfair competition includes, but is not limited to, the
  26   following separate activities:
  27                    a. developing counterfeit products;
  28                    b. marketing and advertising counterfeit products;
                                           17
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 18 of 25 Page ID #:327




   1                  c. transportation and delivery of counterfeit products;
   2                  d. distribution and sale of counterfeit products; and
   3                  e. other such unfair competition acts.
   4           85.    As a proximate result of their wrongful conduct, Cross-Defendants have
   5   been unjustly enriched. Cross-Claimants demand and are entitled to an accounting from
   6   Cross-Defendants, including all information necessary to permit Cross-Claimants to
   7   determine the gains, profits and advantages that Cross-Defendants have obtained by
   8   reason of its wrongful conduct described herein.
   9           86.    Cross-Claimants have no adequate remedy at law. Monetary
  10   compensation will not afford Cross-Claimants adequate relief. Cross-Defendants’ acts
  11   and omissions will engender the need for a multiplicity of judicial proceedings and will
  12   cause further damages that are difficult, if not impossible, to measure. Unless Cross-
  13   Defendants are preliminarily and permanently enjoined from committing the unlawful
  14   acts alleged, Cross-Claimants will continue to suffer irreparable harm. Injunctive relief
  15   is therefore appropriate to prevent Cross-Defendants from engaging in any further acts
  16   of unfair competition.
  17           87.    Cross-Defendants’ conduct is fraudulent, malicious and oppressive.
  18   Cross-Defendants have engaged in the illegal development, transportation, delivery,
  19   distribution and sale of counterfeit products. Cross-Defendants’ conduct complained of
  20   is despicable. Its conduct subjects Cross-Claimants to cruel and unjust hardship by
  21   which their rights are brazenly attacked and stolen. Cross-Defendants’ conduct is done
  22   willfully and Cross-Defendants engaged in their misconduct in conscious disregard of
  23   Cross-Claimants’ rights.    Punitive damages should be awarded to punish Cross-
  24   Defendants and deter similar conduct in the future.
  25   ////
  26   ////
  27   ////
  28   ////
                                            18
          NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                        SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 19 of 25 Page ID #:328




   1                               EIGHTH CLAIM FOR RELIEF
   2     (Statutory Unfair Competition and False Advertising Under Cal. Bus. & Prof.
   3                      Code § 17200 et seq. Against All Cross-Defendants)
   4            88.      Cross-Claimants incorporate and reallege paragraphs 1 through 87 of
   5   this Cross-Claim as though fully set forth herein.
   6            89.      By marketing, advertising, promoting, selling and/or otherwise dealing
   7   with the counterfeit products featuring Cross-Claimants’ intellectual property, Cross-
   8   Defendants have engaged in unfair competition including unlawful, unfair and
   9   fraudulent business practices in violation of the California Business & Professions Code
  10   § 17200 et seq.
  11            90.      Cross-Defendants’ marketing, advertising, promoting, selling and/or
  12   otherwise dealing with the counterfeit products featuring Cross-Claimants’ intellectual
  13   property is in violation and derogation of Cross-Claimants’ rights and is likely to cause
  14   confusion, mistake and deception among consumers and the public as to the source,
  15   origin, sponsorship, or quality of the goods of Cross-Defendants, thereby causing loss,
  16   damage and injury to Cross-Claimants and to the purchasing public, including Plaintiff.
  17   Cross-Defendants’ conduct was intended to cause such loss, damage, and injury.
  18            91.      Cross-Defendants knew or by the exercise of reasonable care should
  19   have known that their marketing, advertising, promoting, selling and/or otherwise
  20   dealing in and their continuing marketing, advertising, promoting, selling and/or
  21   otherwise dealing in the counterfeit product would cause confusion mistake or
  22   deception among purchasers, users and the public.
  23            92.      By marketing, advertising, promoting, selling and/or otherwise dealing
  24   with, and their continuing marketing, advertising, promoting, selling and/or otherwise
  25   dealing in counterfeit versions of Cross-Claimants’ marks and products, Cross-
  26   Defendants intended to, did and will continue to induce customers to purchase its false
  27   and counterfeit products by trading off Cross-Claimants’ extensive goodwill and
  28   reputation built up by their intellectual property.
                                           19
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 20 of 25 Page ID #:329




   1              93.   Cross-Defendants’ conduct has been knowing, deliberate, willful, and
   2   intended to cause confusion, or to cause mistake or to deceive, and in disregard of
   3   Cross-Claimants’ rights.
   4              94.   Cross-Defendants’ wrongful conduct, as alleged above, has permitted
   5   and will permit them to make substantial sales and profits on the strength of Cross-
   6   Claimants’ nationwide marketing, advertising, sales and consumer recognition. As a
   7   direct and proximate result of Cross-Defendants’ wrongful conduct, as alleged herein,
   8   Cross-Claimants’ have been and will be deprived of substantial sales of their products
   9   in an amount as yet unknown but to be determined at trial. Cross-Claimants’ seek
  10   restitution in this matter, including an order granting Cross-Defendants’ profits
  11   stemming from its infringing activity, and their actual and/or compensatory damages.
  12              95.   Cross-Claimants have no adequate remedy at law for Cross-Defendants’
  13   continuing violation of their rights set forth above. Cross-Claimants seek injunctive
  14   relief.
  15                                 NINTH CLAIM FOR RELIEF
  16             (Copyright Infringement under 17 U.S.C. 501, et seq. Against All Cross-
  17                                          Defendants)
  18              96.   Cross-Claimants incorporate and reallege paragraphs 1 through 95 of
  19   this Cross-Claim as though fully set forth herein.
  20              97.   The packaging, user guide, and recipe book sold along with the
  21   Counterfeit Products constitute copyrightable subject matter under United States law.
  22   Cross-Claimants obtained the United States Copyright registration numbers described
  23   above for their NutriBullet product lines.
  24              98.   Cross-Claimants are the exclusive owners of the copyrights. No license
  25   or authorization has ever been granted to the Cross-Defendants to use any of the
  26   copyrighted works or materials.
  27              99.   Cross-Defendants have imported, offered to sell, sold, distributed, and
  28   caused to be manufactured, without authorization and without license from Cross-
                                           20
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 21 of 25 Page ID #:330




   1   Claimants, products that bear the infringing material on product cases, in literature, and
   2   on other websites.
   3            100. Such copyright infringement was intentional and willful.             Cross-
   4   Defendants deliberately and directly used the artwork created by Cross-Claimants on
   5   their products.
   6            101. Use of this copyrighted material has resulted in damages to Cross-
   7   Claimants both in the form of lost profits and other damages. If the Cross-Defendants
   8   use of copyright and labels continues, Cross-Claimants will suffer irreparable harm of a
   9   continuing nature for which there is no plain, speedy or adequate remedy at law. Cross-
  10   Defendants’ acts of copyright infringement will continue unless they are enjoined from
  11   further committing wrongful acts.
  12            102. Cross-Claimants have sustained injury, loss and damage to its ownership
  13   rights and Cross-Defendants have unlawfully, unfairly and wrongfully derived and will
  14   continue to derive income from these infringing acts. Cross-Defendants are being
  15   unjustly enriched.
  16            103. Cross-Claimant’s have been injured in their business in an amount
  17   according to proof. Cross-Claimants are presently unaware of the full extent and
  18   amount of their damages as a result of Cross-Defendants’ conduct.
  19                                          PRAYER
  20            WHEREFORE, Cross-Claimants pray:
  21             1.      For a judgment that the Cross-Defendants indemnify the Cross-
  22   Claimants, and each of them, for all or part of any and all claims, losses, damages,
  23   attorney’s fees or costs that the Cross-Claimants may be required to pay as a result of
  24   the facts and circumstances raised in Plaintiff’s FAC; and for a Declaration as to the
  25   same;
  26             2.      For preliminary and permanent injunctive relief against Cross-
  27   Defendants, and its officers, agents, attorneys, representatives and assigns, and all
  28   persons acting in active concert or participation with them, from doing any of the
                                           21
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 22 of 25 Page ID #:331




   1   following acts, either directly or indirectly, and from doing any act prefatory to the
   2   prohibited acts:
   3                    a.    Developing, manufacturing, marketing, advertising, acquiring,
   4   transporting, distributing, developing, offering to sell or selling any Counterfeit
   5   Products bearing any counterfeit NutriBullet Copyright, Trademark or any counterfeit
   6   unregistered NutriBullet Trademark or any counterfeit NutriBullet Dress;
   7                    b.    Using any NutriBullet Copyright, Trademark or any unregistered
   8   NutriBullet Trademark or any NutriBullet Trade Dress in connection with its business;
   9                    c.    Otherwise infringing any NutriBullet Copyright, Trademark or
  10   any unregistered NutriBullet Trademark or any NutriBullet Trade Dress; Causing
  11   likelihood of confusion, deception, or mistake as to the source, nature, or quality of
  12   Cross-Defendant’s goods;
  13                    d.    Using any false designation of origin or false representation
  14   concerning any NutriBullet® product;
  15                    e.    Misrepresenting to anyone that it is an authorized Nutribullet
  16   manufacturer or distributor;
  17                    f.    Misrepresenting to anyone that it can carry, distribute or sell
  18   genuine NutriBullet® products or that it obtains its products directly from NutriBullet;
  19                    g.    Selling and distributing damaged and or inferior NutriBullet®
  20   products;
  21                    h.    Any acts of unfair competition or unfair practices involving or
  22   affecting any NutriBullet Copyright, Trademark or any unregistered NutriBullet
  23   Trademark or any NutriBullet Trade Dress or any NutriBullet® product; and
  24                    i.    Soliciting, assisting, aiding or abetting any other person or
  25   business entity in engaging in or performing any of the activities referred to in the
  26   above subparagraphs “a” through “h”.
  27               3.   For an order directing Cross-Defendants to file with this Court and serve
  28   on Cross-Claimants within 30 days after service of an injunction, a report in writing
                                           22
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 23 of 25 Page ID #:332




   1   under oath, setting forth in detail the manner and form in which Cross-Defendants have
   2   complied with the injunction;
   3             4.   For an order requiring Cross-Defendants to deliver to Cross-Claimants:
   4                  a.     All products, literature, and other material bearing any counterfeit
   5   NutriBullet Copyright, Trademark or any unregistered NutriBullet Trademark or any
   6   NutriBullet Trade Dress or any other infringement of Counter-Claimants’ intellectual
   7   property or which falsely identifies the source of any products; and
   8                  b.     Printing devices, packaging, advertising or any other items used in
   9   the manufacture, publicity, advertising or sale of products bearing any counterfeits of
  10   any NutriBullet Copyright, Trademark or any unregistered Nutribullet Trademark or
  11   any NutriBullet Trade Dress.
  12             5.   For an order requiring Cross-Defendants to account for all sales and
  13   transfers of any counterfeit products, including an order that it submits to Cross-
  14   Claimants immediately all records of all purchases, sales, and other materials pertaining
  15   to the acquisition and distributing of counterfeit products;
  16             6.   For an accounting from Cross-Defendants of all profits, monies and
  17   advantages that Cross-Defendants have obtained by reason of its wrongful conduct;
  18             7.   For a seizure of all counterfeit products;
  19             8.   For expedited discovery on the subject of the suppliers, manufacturers
  20   and purchasers of Cross-Defendants counterfeit products in order that Cross-Claimants
  21   can quickly locate the source and locations of these illegal products;
  22             9.   For damages and remedies as provided by 15 U.S.C. §§ 1116 & 1117;
  23   including statutory damages as provided by 15 U.S.C. § 1117 (c) (1) & (2);
  24             10. For damages and remedies as provided by 15 U.S.C. § 1125;
  25             11. For damages and remedies as provided by 17 U.S.C. §§ 502-505;
  26             12. For damages and remedies as provided by 19 U.S.C. § 1526;
  27
  28

                                           23
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 24 of 25 Page ID #:333




   1             13. For damages according to proof and for all gains, profits, or advantages
   2   derived by Cross-Defendants by their unfair trade practices and unfair competition to
   3   the fullest extent allowed by common law;
   4             14. For an order requiring that all gains, profits, or advantages derived by
   5   Cross-Defendants by their wrongful conduct be disgorged to Cross-Claimants to the
   6   fullest extent allowed by law;
   7             15. For punitive and exemplary damages in an amount sufficient to punish
   8   Cross-Defendants and deter such conduct in the future;
   9             16. For attorneys’ fees;
  10             17. For costs; and
  11             18. For such other and further relief as the Court deems just and proper.
  12
  13   DATED: November 6, 2019                       YOKA & SMITH, LLP
  14
                                               By: /s/ DAVIDA M. FRIEMAN
  15                                               Walter M. Yoka,
  16                                               wyoka@yokasmith.com
                                                   David T. McCann,
  17
                                                   dtmccann@yokasmith.com
  18                                               R. Bryan Martin,
                                                   bmartin@yokasmith.com
  19
                                                   Alice Chen Smith,
  20                                               asmith@yokasmith.com
  21                                               Davida M. Frieman,
                                                   dfrieman@yokasmith.com
  22
  23                                                 Attorneys for Defendants and Cross-
                                                     Claimants, NUTRIBULLET, LLC
  24                                                 and CAPITAL BRANDS, LLC.
  25
  26
  27
  28

                                           24
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
Case 2:19-cv-07376-DDP-GJS Document 50 Filed 11/06/19 Page 25 of 25 Page ID #:334




   1                                DEMAND FOR JURY TRIAL
   2
   3            Defendants NUTRIBULLET, LLC and CAPITAL BRANDS, LLC; hereby
   4   demand a trial by jury as to all of causes of action properly triable by jury.
   5
   6
       DATED: November 6, 2019                           YOKA & SMITH, LLP
   7
   8                                               By: /s/ DAVIDA M. FRIEMAN
                                                       Walter M. Yoka,
   9
                                                       David T. McCann
  10                                                   R. Bryan Martin,
                                                       Alice Chen Smith,
  11
                                                       Davida M. Frieman
  12
  13
                                                         Attorneys for Defendants and Cross-
                                                         Claimants, NUTRIBULLET, LLC and
  14                                                     CAPITAL BRANDS, LLC.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           25
         NUTRIBULLET, LLC’S AND CAPITAL BRANDS, LLC’S CROSS-CLAIM AGAINST JAZZER
                                       SHACK, LLC
